826 F.2d 1060Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley A. RADVAN-ZIEMNOWICZ, Plaintiff-Appellant,v.Janina D. ZIEMNOWICZ;  Nancy R. Beiter;  Linus H. Deeny;Stanley B. Frosh, Jr.;  Paul J. McGarvey;  WilliamR. Kearney;  Donald N. Sperling;Christopher H. Ziemnowicz,Defendant-Appellee.
No. 87-1527.
United States Court of Appeals, Fourth Circuit.
Submitted May 28, 1987.Decided Aug. 6, 1987.

Stanley A. Radvan-Ziemnowicz, Appellant pro se.
Janina D. Ziemnowicz, Nancy R. Beitner, Linus H. Deeny, Stanley B. Frosh, Jr., Paul J. McGarvey, Donald N. Sperling, Christopher H. Ziemnowicz, William R. Kearney, for appellees.
Before RUSSELL, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order dismissing plaintiff's complaint as frivolous is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Radvan-Ziemnowicz v. Ziemnowicz, C/A No. 86-3644-B, (D.Md., Jan. 12, 1987).


2
AFFIRMED.